Citation Nr: 0528450	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  01-02 483A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability.

2.  Entitlement to service connection for a right wrist 
disability.

3.  Entitlement to service connection for a left wrist 
disability.

4.  Entitlement to service connection for a right collarbone 
disability.

5.  Entitlement to service connection for a left eye 
disability.

6.  Entitlement to service connection for chronic headaches.

7.  Entitlement to an initial evaluation greater than 10 
percent for chronic low back pain secondary to wedge 
compression L1 with mild scoliosis.

8.  Entitlement to an initial evaluation greater than 10 
percent for left elbow status post left distal radius 
fracture.

9.  Entitlement to an initial evaluation greater than 10 
percent for right elbow tendonitis.

10.  Entitlement to an initial evaluation greater than 10 
percent for peptic ulcer disease.

11.  Entitlement to an initial compensable evaluation for 
tinea versicolor, claimed as a skin rash.

12.  Entitlement to an initial compensable evaluation for 
chondromalacia of the right knee.

13.  Entitlement to an initial compensable evaluation for 
chondromalacia of the left knee.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to July 
1999.

This matter arises before the Board of Veterans' Appeals 
(Board) from November 2000 and March 2001 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

The veteran's claim was remanded in November 2002 for a 
Travel Board hearing, which was held in March 2003 before the 
undersigned Veterans Law Judge.  The Board also remanded the 
veteran's claims in January 2004 for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

A review of the record indicates that the veteran's claims 
require additional development.

First, VA has used several different addresses for the 
veteran in the past few years, and it is accordingly unclear 
whether he has received any of VA's correspondence sent 
during this time.  In April 2003, the veteran used the 
address of [redacted], [redacted].  A 
Compensation and Pension (C&P) Examination Inquiry, referring 
to VA examinations the veteran missed in June 2004, used the 
address of [redacted], [redacted].  
Correspondence to the veteran from the Appeals Management 
Center (AMC), dated in June 2004, June 2005 and August 2005, 
used the address of [redacted], [redacted].  
An August 2005 C&P Examination Inquiry, noting that VA 
examinations had been requested in August 2005, used the 
address of [redacted], [redacted].  

In addition, it appears that not all of the development 
requested in the Board's June 2004 remand has been conducted.  
Stegall v. West, 11 Vet. App. 268 (1998).  For example, it is 
not clear if the veteran received VA's June 2004 and June 
2005 requests for additional information.  It is also unclear 
whether the veteran received notice of the examinations 
requested in August 2005, and if so whether they have been 
conducted.  The Board will accordingly repeat the outstanding 
remand instructions below.  

The Board wishes to make it clear that if the VA examinations 
requested in August 2005 have already been conducted, 
additional examinations should not be conducted.  Rather, the 
reports of these VA examinations should be associated with 
the claims file and this will satisfy the Board's requests 
set forth in paragraphs 4 - 6, below.  

Accordingly, the case is REMANDED for the following action:

1.  Ascertain the veteran's correct 
address and associate it with the claims 
file.

2.  Ask the veteran where he was treated 
for his fractured left wrist in April 
1998.  Obtain any clinical records 
indicated by the veteran.

3.  Obtain and associate with the claims 
file any copies of VA and private medical 
records regarding the veteran's knees, 
elbows, low back, peptic ulcer, skin 
disability, left ankle, wrists, 
collarbone, left eye, and headaches that 
have not already been associated with the 
claims folder.

4.  If, and only if, the veteran has not 
already been provided the VA orthopedic 
examination requested in August 2005, the 
appellant should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his low back, 
elbows, and chondromalacia of the knees.  
The examiner should provide diagnoses of 
all disorders of the veteran's low back, 
elbows, and knees.  Such tests as the 
examining physician deems appropriate 
should be performed.  These tests should 
include a complete test of the range of 
motion of the veteran's knees.  The 
examination report should include 
responses to the following medical 
questions:

The examiner should answer the following 
questions regarding the veteran's low 
back:

a.  What is the veteran's range 
of motion of the lumbar spine 
for forward flexion, backward 
extension, right lateral 
flexion, left lateral flexion, 
right lateral rotation, and 
left lateral rotation?

b.  Does the veteran have 
ankylosis of the lumbar spine, 
such that there is fixation of 
a spinal segment in neutral 
position (zero degrees)?

c.  Is there any listing of the 
spine?

d.  Is there a positive 
Goldthwaite's sign?

e.  Is there marked limitation 
of forward bending in the 
standing position?

f.  Is there loss of lateral 
motion with osteoarthritic 
changes or narrowing of joint 
spaces?

g.  Is there any abnormal 
mobility on forced motion?

h.  Does the veteran have 
muscle spasm on extreme forward 
bending?

i.  Does the veteran have loss 
of lateral spine motion in the 
standing position?

j.  Does the veteran have 
muscle spasm, guarding, or 
localized tenderness not 
resulting in abnormal spinal 
contour?

k.  Does the veteran have 
intervertebral disc disease, 
and if he does, please describe 
the number and length of any 
incapacitating episodes 
(defined as a period of acute 
signs and symptoms requiring 
bed rest and treatment by a 
physician) during the past 
year?

l.  If he does have 
intervertebral disc disease, 
does the veteran have 
persistent symptoms compatible 
with sciatic neuropathy?

m.  If he does have 
intervertebral disc disease, 
does the veteran have 
demonstrable muscle spasm, 
absent ankle jerk, or other 
neurological findings 
appropriate to the diseased 
disc?

n.  Please describe any 
associated objective neurologic 
abnormalities that the veteran 
has, including whether the 
veteran has bowel or bladder 
impairment.

Please determine whether there are other 
symptoms that affect the range of motion 
and function of the lumbar spine.  The 
examiner should be asked to answer the 
following questions:

o.  Does the veteran's lumbar 
spine exhibit weakened 
movement, excess fatigability, 
incoordination, or pain on use 
attributable to the service 
connected disability (if 
feasible, the examiner should 
note the degree of additional 
range of motion loss due to 
these symptoms, or more 
specifically, should note the 
degree of movement at which any 
of such symptoms begin)?

p.  Does pain significantly 
limit functional ability during 
flare-ups or when the lumbar 
spine is used repeatedly over a 
period of time (this 
determination should also, if 
feasible, be portrayed in terms 
of the degree of additional 
range of motion loss due to 
pain on use or during flare-
ups)?

The examiner should answer the following 
questions regarding the veteran's knees:

a.  What is the range of motion 
of the veteran's right and left 
knees in terms of flexion and 
extension?

b.  Does the veteran have 
recurrent subluxation or 
lateral instability of the 
right and/or left knees, and if 
he does, can such recurrent 
subluxation or lateral 
instability be described as 
slight, moderate, or severe?

c.  Does the veteran have 
arthritis of the right and or 
left knees?

d.  Does the veteran's right 
and or left knee exhibit 
weakened movement, excess 
fatigability, incoordination, 
or painful movement 
attributable to the service 
connected disability (if 
feasible, these determinations 
should be expressed in terms of 
the degree of additional range 
of motion loss due to these 
symptoms)?

e.  Does pain significantly 
limit functional ability during 
flare-ups or when the right and 
or left knees are used 
repeatedly over a period of 
time (these determinations 
should also, if feasible, be 
portrayed in terms of the 
degree of additional range of 
motion loss due to pain on use 
or during flare-ups)?

The examiner should answer the following 
questions regarding the veteran's elbows:

a.  Which of the veteran's arms 
is his major arm?

b.  Does the veteran have 
ankylosis of the right and/or 
left elbows?

c.  What is the veteran's 
flexion of the right and left 
elbows?

d.  What is the veteran's 
extension of the right and left 
elbows?

e.  Does the veteran's right 
and/or left elbow exhibit 
weakened movement, excess 
fatigability, incoordination, 
or pain on use attributable to 
the service connected 
disability (if feasible, these 
determinations should be 
expressed in terms of the 
degree of additional range of 
motion loss due to these 
symptoms)?

f.  Does pain significantly 
limit functional ability during 
flare-ups or when the right 
and/or left elbows are used 
repeatedly over a period of 
time (this determination should 
also, if feasible, be portrayed 
in terms of the degree of 
additional range of motion loss 
due to pain on use or during 
flare-ups)?

g.  Does the veteran have a 
flail joint impairment of 
either elbow?

h.  Does the veteran have 
nonunion of the radius and ulna 
with a flail false joint in 
either arm?

i.  Does the veteran have an 
impairment of either the right 
and/or left ulna?

j.  Does the veteran have 
nonunion in the lower half of 
either his right or left radius 
with false movement?

k.  Does the veteran have loss 
of bone substance (1 inch (2.5 
cms.) or more) and marked 
deformity of either his right 
or left radius?

l.  Does the veteran have 
nonunion in the upper half of 
either the right or left 
radius?

m.  Does the veteran have 
malunion of the radius of 
either arm with bad alignment?

n.  Does the veteran have 
impairment of supination and 
pronation of either arm with 
loss of (bone fusion), with the 
hand fixed in supination or 
hyperpronation?

o.  Does the veteran have 
impairment of supination and 
pronation of either arm with 
loss of (bone fusion), and the 
hand fixed in full pronation?

p.  Does the veteran have 
impairment of supination and 
pronation of either arm with 
loss of (bone fusion), and the 
hand fixed near the middle of 
the arc or moderate pronation?

q.  Does the veteran have 
impairment of supination and 
pronation of either arm with 
limitation of pronation and 
motion lost beyond the middle 
of the arc?

r.  Does the veteran have 
impairment of supination and 
pronation of either arm with 
limitation of pronation and 
motion lost beyond the quarter 
of the arc, and the hand not 
approaching full pronation?

s.  Does the veteran have 
limitation of supination to 30 
degrees or less of either arm?

The examiner should answer the following 
questions regarding the right shoulder:

a.  Please provide diagnoses of 
all disorders of the right 
shoulder.

b.  Is it at least as likely as 
not that any right shoulder 
disorders are the result of 
either the right rotator cuff 
strain (for which the veteran 
was seen in January 1983) or 
the acromioclavicular strain 
(for which the veteran was seen 
in January 1992)?  (The term 
"at least as likely as not" 
does not mean within the realm 
of medical possibility, but 
rather it means that the weight 
of medical evidence both for 
and against a conclusion is so 
evenly divided that it is as 
medically sound to find in 
favor of causation as it is to 
find against it.)

If the examiner determines that 
it is not feasible to respond 
to any of the above items, the 
examiner should identify 
specifically the items to which 
it is not feasible to respond.

5.  If, and only if, the veteran has not 
already been provided the VA 
gastrointestinal examination requested in 
August 2005, the veteran should be 
scheduled for a VA gastrointestinal 
examination to determine the nature and 
severity of his peptic ulcer disease.  
Such tests as the examining physician 
deems appropriate should be performed.  
The examination report should include 
responses to the following medical 
questions:

a.  Please describe the 
severity of the veteran's 
peptic ulcer disease in terms 
of whether it can best be 
described as mild, moderate, 
moderately severe, or severe.

b.  Please describe how many 
times per year the veteran has 
recurring episodes of severe 
symptoms averaging 10 days in 
duration.

c.  Does the veteran have 
continuous moderate 
manifestations?

d.  Does the veteran have 
impairment of health manifested 
by anemia and weight loss?

e.  Does the veteran have pain 
only partially relieved by 
standard ulcer therapy?

f.  Does the veteran have 
periodic vomiting, recurrent 
hematemesis or melena?

g.  Does the veteran have 
manifestations of anemia and 
weight loss productive of 
definite impairment of health?

6.  If, and only if, the veteran has not 
already been provided the remaining VA 
examination requested in August 2005, the 
veteran should be scheduled for a VA 
examination to determine the nature and 
severity of his tinea versicolor, as well 
as to determine the etiology of his 
headaches.  Such tests as the examining 
physician deems appropriate should be 
performed.  The examination report should 
include responses to the following 
medical questions:

a.  Does the veteran have 
exfoliation, exudation, or 
itching due to his tinea 
versicolor, and if so, does it 
involve an exposed surface or 
extensive area?

b.  Does the veteran have 
constant exudation or constant 
itching due to his tinea 
versicolor?

c.  Does the veteran have 
extensive lesions due to his 
tinea versicolor?

d.  Does the veteran have 
ulceration due to his tinea 
versicolor?

e.  Does the veteran have 
extensive exfoliation due to 
his tinea versicolor?

f.  Does the veteran have 
crusting due to his tinea 
versicolor?

g.  Does the veteran have 
systemic or nervous 
manifestations due to his tinea 
versicolor?

h.  What percent of the 
veteran's entire body or 
exposed areas are affected by 
his tinea versicolor?

i.  Does the veteran's 
condition require systemic 
therapy such as corticosteroids 
or other immunosuppressive 
drugs, and for what duration of 
time has that been required 
during the past 12-month 
period?

j.  Does the veteran suffer 
from headaches?

k.  Is it at least as likely as 
not that any diagnosed 
headaches are related to the 
headaches in service for which 
the veteran was seen in 
December 1983 (where the 
veteran complained of headaches 
on and off for two weeks) and 
November 1998 (where it was 
noted that the veteran had 
cluster headaches 2-3 times per 
day, 2-3 times a week)?

l.  Is it at least as likely as 
not that any diagnosed 
headaches are proximately due 
to or the result of the 
veteran's service-connected 
tinnitus?

7.  After the development requested above 
has been completed, review the veteran's 
claims folder and ensure that all the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action should be taken.

8.  Readjudicate the appellant's claims 
of entitlement to service connection for 
a left ankle disability, bilateral wrist 
disabilities, a right collarbone 
disability, a left eye disability, and 
headaches.  Readjudicate the appellant's 
claims of entitlement to greater initial 
evaluations than 10 percent for chronic 
low back pain, secondary to wedge 
compression at L1 with mild scoliosis, a 
left elbow disability, status-post left 
distal radius fracture, right elbow 
tendonitis, peptic ulcer disease, as well 
as to initial compensable ratings for 
tinea versicolor, and chondromalacia of 
the right and left knees.  In so doing, 
consider whether the veteran is entitled 
to separate ratings for arthritis, 
limitation of flexion or extension, and 
instability of the knees and consider the 
Office of the General Counsel opinions 
VAOPGCPREC 23-97 (July 1, 1997), 
VAOPGCPREC 09-98 (Aug. 14, 1998), and 
VAOPGCPREC 09-04 (Sept. 17, 2004).  
Regarding the orthopedic claims for 
higher ratings, rate these claims with 
particular consideration of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, as 
set forth in DeLuca v. Brown, 8 Vet. App. 
202 (1995).  In the event that the claim 
is not resolved to the satisfaction of 
the appellant, he should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  After the veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the case should be returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

